Citation Nr: 1039231	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-03 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine, from December 2, 
2002 to March 26, 2006.     

2.  Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine, on and after 
March 27, 2006.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active military service from December 1942 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas, in which the RO granted service connection for 
degenerative disc disease of the cervical spine and assigned a 10 
percent disability rating, effective from December 2, 2002.  By 
an August 2006 rating action, the RO increased the disability 
rating for the Veteran's service-connected neck disability from 
10 percent to 20 percent disabling, effective from March 27, 
2006, the date the Veteran filed a claim for an increased rating 
for his cervical spine disability.      

In June 2008, the Board remanded this case.  At that time, the 
Board noted that in a VA Form 9, received in September 2005, the 
Veteran clearly expressed disagreement with the initial 10 
percent rating that was assigned in the July 2005 rating action, 
following the grant of service connection for degenerative disc 
disease of the cervical spine.  Thus, it was the Board's 
determination that the September 2005 statement from the Veteran 
was a timely notice of disagreement with the July 2005 rating 
action.  Accordingly, the Board remanded the matter to the RO for 
the issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Pursuant to the Board's remand 
decision, the RO issued a statement of the case in December 2008.  
In February 2009, the Veteran submitted a timely substantive 
appeal.          

The Veteran initially had requested a hearing on this matter, but 
subsequently withdrew that request in July 2010.  

Because the RO assigned a "staged" rating to the Veteran's 
service-connected degenerative disc disease of the cervical 
spine, the Board has characterized the issues on appeal as stated 
on the first page of this decision.  See Fenderson v. West, 12 
Vet. App. 119 (1999).                     

In a VA Form 9, dated in February 2009, the Veteran raised 
the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service- 
connected disability.  This issue has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period of time from December 2, 2002 to March 26, 
2006, the Veteran's service-connected degenerative disc disease 
of the cervical spine was productive of no more than slight 
limitation of motion; forward flexion of the cervical spine was 
not limited to less than 30 degrees and the combined range of 
motion of the cervical spine was not to 170 degrees or less; 
there was no medical evidence of incapacitating episodes of the 
service- connected cervical spine disability; the Veteran did not 
have ankylosis in the cervical spine.

2.  On and after March 27, 2006, the Veteran's service-connected 
degenerative disc disease of the cervical spine is productive of 
no more than moderate limitation of motion; it is not shown to be 
productive of limitation of forward flexion of the cervical spine 
to 15 degrees or less; there is no medical evidence of 
incapacitating episodes of the service-connected cervical spine 
disability; the Veteran does not have ankylosis of the cervical 
spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine, from 
December 2, 2002 to March 26, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine, on 
and after March 27, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2003, 
October 2004, March 2006, and June 2006 letters sent to the 
Veteran by the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus complied 
with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in June 
2003, October 2004, March 2006, and June 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his claim, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter also informed him 
about how VA determines effective dates and disability ratings, 
as required by Dingess.   

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in June 2003 and October 2004, prior 
to the appealed from rating decision, along with the subsequent 
notice provided in March and June 2006, after the decision that 
is the subject of this appeal.  Despite any timing deficiency, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
there is a preponderance of evidence against the claims for 
entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine, from December 2, 
2002 to March 26, 2006, and entitlement to an initial rating in 
excess of 20 percent for degenerative disc disease of the 
cervical spine on and after March 27, 2006, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet App. 
137 (2008), which pertains to notice of the criteria necessary 
for an increased rating.  However, aside from the fact that this 
decision was recently overruled in large part by a Federal 
Circuit decision (see Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009)), since the claim on appeal is a downstream issue from 
that of service connection, Vazquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. at 473, 
491.  In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court 
held that when VA has granted a service connection claim and the 
veteran thereafter in his notice of disagreement challenges the 
rating assigned, as here, a duty to provide VCAA notification as 
to the higher rating issue does not attach because the higher 
rating challenge does not technically constitute a "claim," 
which would trigger VCAA notice duties.  Dunlap, supra, at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim had 
been more than substantiated, and section 5103(a) [notice] was no 
longer required").

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran did in fact 
receive VA examinations in July 2005, July 2006, and August 2009, 
which were thorough in nature and adequate for rating purposes.  
The Board finds that the medical evidence of record is sufficient 
to resolve this appeal; VA has no further duty to provide an 
examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327 
(2010).   

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran had active military service from December 1942 to 
November 1946.

According to the National Personnel Records Center (NPRC), the 
Veteran's service treatment records are not available and were 
presumably destroyed in the 1973 fire at the NPRC.

The Veteran's initial claim for service connection for a neck 
disability was received on December 2, 2002.  

VA Medical Center (VAMC) outpatient treatment records show that 
in January 2003, a list of the Veteran's long-term problems was 
provided.  The list included degenerative disc degeneration of 
the cervical spine.  Additional VAMC outpatient treatment records 
show that in October 2003, the Veteran had x-rays taken of his 
cervical spine and he also underwent a magnetic resonance imaging 
(MRI) of his cervical spine.  The x-rays were interpreted as 
showing a narrowing of the C1 space.  In addition, there was 
degenerative disc disease at C6-7 with posterior osteophytes, and 
degenerative joint disease of the apophyseal articulations of the 
mid and lower cervical spine.  The MRI was reported to show mild 
central spinal canal stenosis at C6-7, secondary to disc bulge, 
and neural foramina narrowing, bilaterally, at C3-4, C5-6, and 
C6-7; the narrowing was predominantly secondary to facet changes, 
as well as disk bulges at C5-6 and C6-7.          

In July 2005, the Veteran underwent a VA examination.  At that 
time, he stated that while he was in the military, he was working 
under a truck when another soldier inadvertently got in the truck 
and drove off, dragging him over the ground for 30 yards.  The 
Veteran indicated that while he was being dragged, his head and 
neck were bumping on the ground.  According to the Veteran, after 
the accident, he developed pain in his neck and was hospitalized 
for six weeks.  He noted that during his hospitalization, he was 
placed in traction and was given pain pills.  The Veteran 
reported that his condition somewhat improved.  However, he 
stated that after his discharge, he continued to experience 
intermittent pain in his neck.  At present, he indicated that his 
neck pain was aggravated when he turned his head from side to 
side.  He denied any radiation of the pain.      

The physical examination showed that there was no tenderness 
about the cervical spine and paraspinous muscle tone was normal.  
Upon range of motion, flexion of the neck was to 40 degrees; 
extension was to 30 degrees; lateral movement to the right was to 
45 degrees; and lateral movement to the left was to 35 degrees, 
with pain.  The Veteran could tilt his head to the right 45 
degrees and to the left 45 degrees without discomfort.  The grip 
of both hands was reduced by 20 percent.  The tendon reflexes 
were 1/4 at the elbow and absent at the wrist.  The sensation to 
pinprick was normal in both arms.  The impression was of 
degenerative disc disease of the cervical spine with intermittent 
neck pain; there was minimal disability and no progression.  The 
examiner noted that the Veteran had neck pain without radiation.  
According to the examiner, the Veteran's neck pain did not 
compromise his ability to walk and he did not use an assistive 
device.  There was no additional limitation of motion following 
repetitive use.  There was no additional limitation during flare-
ups.  There was minimal painful motion with turning the head to 
the left.  There was no spasm, weakness, or tenderness, and the 
Veteran had not experienced any incapacitation over the last 12 
months relating to his neck.  The examiner linked the Veteran's 
current neck disability to his claimed in-service neck injury.        

By a July 2005 rating action, the RO granted service connection 
for degenerative disc disease of the cervical spine.  At that 
time, the RO assigned a 10 percent disability rating under 
Diagnostic Code 5243, effective from December 2, 2002, for the 
Veteran's service-connected neck disability.  

A VA examination was conducted in July 2006.  At that time, the 
Veteran stated that at rest, his neck pain did not bother him.  
However, with any movement of his neck, the pain increased to an 
eight out of 10 in severity.  He noted that he took Tylenol twice 
a day for neck pain and that he had been using a neck collar 
since 1998.  Upon physical examination, the Veteran could flex 
his neck to 35 degrees and extend his neck to 25 degrees.  
Lateral movement to the right was to 35 degrees and lateral 
movement to the left was to 30 degrees.  The Veteran could tilt 
his head to the right 30 degrees and tilt his head to the left 35 
degrees.  There was no tenderness of his cervical spine and 
paraspinous muscle tone was normal.  The impression was of 
degenerative disc disease of the cervical spine with neck pain; 
there was severe disability with progression.  The examiner 
stated that the Veteran had neck pain without radiation into the 
arms.  According to the examiner, the Veteran's neck pain was 
triggered when he moved his head in one direction or the other.  
It was a sharp stabbing kind of pain, and with rotary movement of 
the neck, it could be severe.  The Veteran's flare-ups were 
brought about by excessive movement of his neck and he had those 
once or twice a week.  The flare-ups were severe in degree.  The 
additional range of motion loss was only momentary.  He did not 
have any problems with his bladder or bowel.  The Veteran could 
take care of his activities of daily living     

In an August 2006 rating action, the RO increased the disability 
rating for the Veteran's service-connected neck disability from 
10 percent to 20 percent disabling under Diagnostic Code 5243, 
effective from March 27, 2006.   

In August 2006, the Veteran submitted lay statements from three 
co-workers.  In the statements, the co-workers reported that the 
Veteran had to miss one week of work due to his neck pain.   

In August 2009, the Veteran underwent a VA examination.  At that 
time, he stated that he had pain in his neck, particularly with 
rotating to the left and lateral movement.  According to the 
Veteran, occasionally, he had numbness in his upper extremities.  
He denied any bowel/bladder incontinence or weakness.  There were 
no periods of flare-ups.  The Veteran utilized a soft collar 
which helped limit his rotational and lateral bending movements; 
otherwise, no other assistive devices or brace was used for his 
neck.  The Veteran recently retired from working as a highway 
contractor for 52 years; the Veteran's retirement was not due to 
his neck.  The Veteran denied any incapacitating episodes in the 
last 12 months.      

Upon physical examination, the Veteran was tender in the left and 
right paraspinous musculature of the cervical spine without 
spasm.  Forward flexion was to 45 degrees without pain; extension 
was to 45 degrees without pain.  Right and left lateral rotation 
and flexion were to 30 degrees with pain throughout.  Motor 
strength was 5/5 in the upper and lower extremities, bilaterally.  
Sensation was intact to sharp/dull testing in all dermatomes of 
the upper and lower extremities, bilaterally.  Reflexes were 1+ 
in the upper extremities and 1+ in the knees.  There were no 
additional limitations following repetitive use other than 
increased pain without further loss of motion.  There were no 
flare-ups and there was no incoordination, fatigue, weakness, or 
lack of endurance on his spine function.  X-rays of the Veteran's 
cervical spine, dated in 2006, were reported to show degenerative 
disc disease at C6-5, with bilateral facet degenerative joint 
disease at a number of levels of the cervical spine, bilaterally.  
Following the physical examination and a review of the Veteran's 
x-rays, the examiner diagnosed the Veteran with myofascial 
cervical syndrome secondary to degenerative disc and degenerative 
joint disease of the cervical spine.       


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 
C.F.R. Part 4 (2010), which is based on the average impairment of 
earning capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2010).  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting disability 
and above all, coordination of rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

As previously stated, as the Veteran took issue with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found--a practice known as "staged" ratings.  
See Fenderson, 12 Vet. App. at 126.  Thus, the Board must 
evaluate the relevant evidence since December 2, 2002.  

Since the Veteran filed the current claim on appeal, VA amended 
the Rating Schedule with respect to the rating criteria for 
disabilities of the spine.  Specifically, VA revised the criteria 
for evaluating spine disorders, effective September 26, 2003. 67 
Fed. Reg. 51455-58 (2003).  As the Veteran's appeal was pending 
at the time the applicable regulations were amended, the Veteran 
is entitled to consideration under the old criteria, and under 
the new set of regulations.  However, as the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the Veteran is not entitled to 
consideration of the amended regulations prior to the established 
effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Prior to the regulatory changes, the specific diagnostic code for 
rating limitation of motion of the cervical spine was Diagnostic 
Code 5290.  Diagnostic Code 5290 (spine, limitation of motion of, 
cervical) provided for a 10 percent evaluation where there was 
slight limitation of motion.  A 20 percent evaluation was 
warranted where there was moderate limitation of motion, and a 
maximum 30 percent evaluation was warranted where there was 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

Under the old criteria, intervertebral disc syndrome was 
evaluated under Diagnostic Code 5293.  In this regard, the Board 
notes that just months before the Veteran filed his initial claim 
for service connection for a neck disability in December 2002, 
Diagnostic Code 5293 was revised, effective September 23, 2002, 
to evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 10 percent 
rating was provided for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months and a 20 
percent evaluation was provided for with incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

For purposes of evaluations, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1).  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that were 
present constantly, or nearly so.  Id.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities were to 
be evaluated using criteria for the most appropriate orthopedic 
diagnostic code or codes and neurologic disabilities were to be 
evaluated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2).  If intervertebral disc syndrome 
was present in more than one spinal segment, provided that the 
effects in each spinal segment were clearly distinct, each 
segment of the spine was to be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

Under the current rating criteria for disabilities of the spine, 
the general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the 
spine, in pertinent part, a veteran would be awarded a 10 percent 
rating when he exhibits forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
spinal contour.  The next higher rating of 20 percent will be 
awarded when a veteran displays forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted when a veteran exhibits forward flexion of the cervical 
spine 15 degrees or less.  A 40 percent rating is warranted when 
a veteran exhibits unfavorable ankylosis of the entire cervical 
spine.  A veteran will generate the maximum 100 percent 
evaluation if he has unfavorable ankylosis of the entire spine. 
38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board notes that according to Note (2), for VA compensation 
purposes, normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range of motion.

The Board also notes that according to Note (5), in pertinent 
part, for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine or the entire spine 
is fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to nerve 
root stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

The Board further comments that, in addition to a rating for 
orthopedic impairment (i.e., limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, Note 
(1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should receive 
compensation for these different manifestations under different 
Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  A 20 
percent rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  A 60 
percent rating is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.

According to Note (1), for purposes of evaluation under 
Diagnostic Code 5243, an incapacitation episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.

Under Diagnostic Code 5010-5003, where there is arthritis, due to 
trauma, substantiated by X-ray findings, rate as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis is rated on the basis of limitation 
of motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).           

The Veteran maintains that his current rating is not high enough 
in light of the disability that his neck causes.  He indicates 
that he has chronic pain in his neck and limited range of motion.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability or 
an event.  However, symptoms must be viewed in conjunction with 
the objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Entitlement to an initial rating in excess of 10 percent for neck 
disability from December 2, 2002 to March 26, 2006

In this case, the Board finds that an initial rating in excess of 
10 percent is not warranted under either the old or new criteria 
during the period of time from December 2, 2002 to March 26, 
2006.  With respect to the old criteria, upon a review of the 
July 2005 VA examination report, while the Veteran demonstrated 
some limitation of motion of the cervical spine, given the motion 
typically expected, the limitation noted does not rise to the 
level of "moderate" limitation of motion under the old 
criteria.  In addition, even when pain and other symptoms are 
accounted for, the limitation still does not rise to the level of 
"moderate" limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  Thus, an initial rating in excess of 10 
percent under Diagnostic Code 5290 is not warranted from December 
2, 2002 to March 26, 2006.  

In regard to post-September 2002 Diagnostic Code 5293, the Board 
observes that there is no evidence of record indicating 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician, as defined by Diagnostic 
Code 5293.  In the July 2005 VA examination report, the examiner 
specifically stated that the Veteran had not experienced any 
incapacitation over the last 12 months relating to his neck.  In 
addition, regarding neurologic manifestations of the Veteran's 
cervical spine disability, the Board notes that in the July 2005 
examination report, the Veteran denied any radiation of his neck 
pain and the examiner specifically reported that the Veteran had 
neck pain without radiation.  Thus, the Board finds that under 
the post- September 2002 Diagnostic Code 5293, an initial rating 
in excess of 10 percent is not warranted from December 2, 2002 to 
March 26, 2006.

The Board has further evaluated the Veteran's cervical spine 
disability under other applicable diagnostic codes in effect 
prior to the regulatory changes.  However, the medical evidence 
does not show that the Veteran has been diagnosed with ankylosis 
of any portion of his spine, including his cervical spine.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5287 
(2003) are not for application.

In regard to the new criteria, the Board notes that at the time 
of the Veteran's July 2005 VA examination, the current criteria 
for rating disease and disabilities of the spine were in effect.  
However, upon a review of the July 2005 VA examination report, 
forward flexion of the cervical spine was to 40 degrees.  Thus, 
the medical evidence does not show forward flexion of the 
cervical spine limited to less than 30 degrees.  In addition, the 
combined range of motion of the cervical spine was not to 170 
degrees or less.  Therefore, an initial rating in excess of 10 
percent under Diagnostic Code 5243 is not warranted for the 
period of time from December 2, 2002 to March 26, 2006.  

In addition, under the new criteria, the Board notes that there 
is no evidence of record indicating that the Veteran had 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician during the period of time 
from December 2, 2002 to March 26, 2006.  Thus, a 20 percent 
evaluation under the new criteria for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months, is not warranted during the 
aforementioned period of time.  

The Board further observes that in this case, there is no 
evidence of any weakness, excess fatigability, or incoordination 
due to "flare-ups" of the neck disability that would warrant 
increased compensation from December 2, 2002 to March 26, 2006.  
In the July 2005 VA examination report, the examiner stated that 
there was no additional limitation of motion following repetitive 
use, and there was no additional limitation during flare-ups.  In 
addition, there was no spasm, weakness, or tenderness.  As such, 
an increased rating under 38 C.F.R. §§ 4.40, 4.45, or the holding 
in DeLuca is not warranted for the Veteran's cervical spine 
disability from December 2, 2002 to March 26, 2006.       

The Board also notes that there is also no medical evidence of a 
neurological disability associated with or due to the service-
connected cervical spine disorder, which warrants a separate 
compensable rating.  As stated above, in the July 2005 VA 
examination report, the Veteran denied any radiation of pain.

In view of the foregoing, the criteria for an initial rating in 
excess of 10 percent for degenerative disc disease of the 
cervical spine, from December 2, 2002 to March 26, 2006, is not 
warranted.

The Board concludes that there is a preponderance of evidence 
against the Veteran's claim for an initial rating in excess of 10 
percent for degenerative disc disease of the cervical spine, from 
December 2, 2002 to March 26, 2006.  As the preponderance of the 
evidence is against this aspect of the appeal, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine, on and after 
March 27, 2006

Effective March 27, 2006, the date the Veteran filed a claim for 
an increased rating, the RO has assigned a 20 percent disability 
rating under Diagnostic Code 5243.  

As for the severity of the Veteran's service-connected 
degenerative disc disease of the cervical spine on and after 
March 27, 2006, the Board finds that an initial rating in excess 
of 20 percent is not warranted under either the old or new 
criteria from March 27, 2006 to the present.  

With respect to the old criteria, upon a review of the July 2006 
and August 2009 VA examination reports, while the Veteran 
demonstrated some limitation of motion of the cervical spine, 
given the motion typically expected, the limitation noted does 
not rise to the level of "severe" limitation of motion under 
the old criteria.  In this regard, the Board recognizes that in 
the July 2006 VA examination report, the examiner stated that 
when the Veteran had flare-ups, which was once or twice a week, 
they were "severe."  However, the examiner also noted that the 
additional range of motion loss was only momentary.  In addition, 
the Veteran could take care of his activities of daily living.  
Moreover, in the August 2009 VA examination report, the examiner 
reported that with repetitive use, even though there was 
increased pain, there was no further loss of motion.  The 
examiner further noted that there was no incoordination, fatigue, 
weakness, or lack of endurance of his spine function.  Thus, even 
when pain and other symptoms are accounted for, the limitation 
still does not rise to the level of "severe" limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  
Therefore, an initial rating in excess of 20 percent under 
Diagnostic Code 5290 is not warranted on and after March 27, 
2006.   

In regard to post-September 2002 Diagnostic Code 5293, the Board 
observes that there is no evidence of record indicating 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician, as defined by Diagnostic 
Code 5293.  In the August 2009 VA examination report, the 
examiner specifically stated that the Veteran denied any 
incapacitating episodes in the last 12 months.  In addition, 
regarding neurologic manifestations of the Veteran's cervical 
spine disability, the Board notes that in the July 2005 
examination report, the examiner stated that the Veteran had neck 
pain without radiation into the arms.  In addition, in the August 
2009 VA examination report, although the Veteran indicated that 
he had numbness in his upper extremities, the physical 
examination showed that sensation was intact to sharp/dull 
testing in all dermatomes of the upper extremities, bilaterally.  
Thus, the Board finds that under the post- September 2002 
Diagnostic Code 5293, an initial rating in excess of 20 percent 
is not warranted on and after March 27, 2006.  

The Board has further evaluated the Veteran's cervical spine 
disability under other applicable diagnostic codes in effect 
prior to the regulatory changes.  However, the medical evidence 
does not show that the Veteran has been diagnosed with ankylosis 
of any portion of his spine, including his cervical spine.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5287 
(2003) are not for application.

In regard to the new criteria, the Board notes that there is no 
evidence of record showing that forward flexion of the Veteran's 
cervical spine is limited to 15 degrees or less, nor is there any 
evidence showing that the Veteran has demonstrated favorable or 
unfavorable ankylosis of the entire cervical spine.  In the July 
2006 VA examination, forward flexion was to 35 degrees.  In 
addition, in the August 2009 VA examination, the Veteran had full 
forward flexion to 45 degrees.  As such, the Veteran is not 
entitled to an initial rating in excess of 20 percent for his 
cervical spine disability under the new criteria on and after 
March 27, 2006.     

In addition, under the new criteria, the Board notes that there 
is no evidence of record indicating that the Veteran had 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician from March 27, 2006 to the 
present.  Thus, a 40 percent evaluation under the new criteria 
for incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, is not 
warranted on and after March 27, 2006.   

The Board further observes that in this case, there is no 
evidence of any weakness, excess fatigability, or incoordination 
due to "flare-ups" of the neck disability that would warrant 
increased compensation on and after March 27, 2006.  As stated 
above, the Board recognizes that in the July 2006 VA examination 
report, the examiner stated that when the Veteran had flare-ups, 
which was once or twice a week, they were "severe."  However, 
the examiner also noted that the additional range of motion loss 
was only momentary.  In addition, the Veteran could take care of 
his activities of daily living.  Moreover, in the August 2009 VA 
examination report, the examiner reported that with repetitive 
use, even though there was increased pain, there was no further 
loss of motion.  The examiner further noted that there was no 
incoordination, fatigue, weakness, or lack of endurance of his 
spine function.  As such, an increased rating under 38 C.F.R. §§ 
4.40, 4.45, or the holding in DeLuca is not warranted for the 
Veteran's cervical spine disability on March 27, 2006, to the 
present.      

The Board also notes that there is also no medical evidence of a 
neurological disability associated with or due to the service-
connected cervical spine disorder, which warrants a separate 
compensable rating.  As stated above, in the July 2005 
examination report, the examiner stated that the Veteran had neck 
pain without radiation into the arms.  In addition, in the August 
2009 VA examination report, although the Veteran indicated that 
he had numbness in his upper extremities, the physical 
examination showed that sensation was intact to sharp/dull 
testing in all dermatomes of the upper extremities, bilaterally.   

In view of the foregoing, the criteria for an initial rating in 
excess of 20 percent for degenerative disc disease of the 
cervical spine, on and after March 27, 2006, is not warranted.

The Board concludes that there is a preponderance of evidence 
against the Veteran's claim for an initial rating in excess of 20 
percent for degenerative disc disease of the cervical spine, on 
and after March 27, 2006.  As the preponderance of the evidence 
is against this aspect of the appeal, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Extraschedular Rating

The Board has also considered whether the Veteran's cervical 
spine disability presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this regard, the Board 
recognizes that the Veteran has submitted lay statements from co-
workers who reported that the Veteran had to miss one week of 
work due to his neck pain.  However, aside from the fact that the 
current 20 percent rating for his cervical spine disability 
contemplates some industrial impairment, there is no independent 
evidence to support marked employment impairment, such as 
employment records pertaining to absenteeism, and the record does 
not reflect frequent periods of hospitalization because of the 
service-connected neck disability.  The medical evidence does not 
show that the Veteran's service-connected cervical spine 
disability is so unusually debilitating as to warrant a referral 
of his case for an extraschedular evaluation under 38 C.F.R. § 
3.321(b).  Therefore, the Board concludes that the RO's action in 
not referring the case for extraschedular consideration was 
consistent with the evidentiary record.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine, from December 2, 
2002 to March 26, 2006, is denied.     

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine, on and after 
March 27, 2006, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


